Citation Nr: 0926463	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  00-17 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk


INTRODUCTION

The Veteran had active military service from October 1985 to 
February 1991.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The case was remanded by the Board in August 
2003 for further development.  The case was again remanded by 
the Board in February 2006 in order to afford the Veteran a 
VA examination.


FINDING OF FACT

A low back disorder was not manifested during service and is 
not shown to be causally or etiologically related to service.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the 
contemplated notice in, inter alia, a March 2004 
correspondence, except for notice concerning the initial 
disability rating and effective date to be assigned in the 
event service connection is granted for her claimed disorder.  
Given, however, that service connection is not warranted for 
this disability, she clearly has not been prejudiced by the 
failure to provide her with notice as to those two elements.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Based on the 
procedural history of this case, the Board concludes that VA 
has complied with any duty to notify obligations set forth in 
38 U.S.C.A. 
§ 5103(a).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the Veteran's 
service treatment records for her period of active service 
and VA treatment records.  The Board notes that there is some 
question as to whether records associated with the Veteran's 
service in the Reserves are outstanding.  The record reflects 
that the RO attempted to obtain additional such records for 
the Veteran from her service department, and from the 
California and Missouri Adjutant Generals, to no avail; those 
sources indicated that no additional records for the Veteran 
could be located.  The Board notes that the RO made 
reasonable efforts to obtain any outstanding Reserves records 
for the Veteran, and that it is reasonably certain at this 
point that such records do not exist or that further efforts 
to obtain those records would be futile.  See 38 U.S.C.A. § 
5103A(b)(3). 

Further, VA has attempted to conduct necessary medical 
inquiry in an effort to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d).  As stated in the Board's February 2006 remand, 
the Veteran was provided with the opportunity to attend a VA 
examination in order to address the presence and etiology of 
any low back disorder.  The Veteran did not appear at two 
scheduled examinations in 2007.  In a supplemental statement 
of the case issued in May 2009, the Veteran was notified that 
the information from the examinations for which she failed to 
appear was important to her claim.  The notices to appear for 
the examinations and the supplemental statement of the case 
were mailed to the Veteran's last address of record and have 
not been returned as undeliverable.  The Veteran has not 
offered an explanation for her failure to report.
 
In light of the foregoing, and in recognition of the fact 
that the low back disorder claim is an initial claim for 
service connection, the Board will proceed to review and 
decide the claim based on the evidence that is of record.  
See 38 C.F.R. § 3.655.

The Veteran claims that she started having problems with her 
back in 1985 when she was in active service, due to her 
military duties of carrying a heavy rucksack filled with 
stones.

Applicable law provides that service connection will be 
granted if it is shown that a Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there 
must be competent evidence of (1) current disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin, supra.  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, then it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule will not be applicable.  Ortiz, 274 
F.3d at 1365.

In assessing the Veteran's service connection claim for a low 
back disorder, the Board will first determine whether the 
Veteran incurred a back disorder while in service.  An August 
1986 service treatment record shows a diagnosis of a back 
strain which the Veteran received after she was 
reaching/lifting in the file room.  An October 1986 service 
treatment record shows back pain by the right scapula and 
that the area of the right scapula was swollen.  A December 
1986 service treatment record shows that the Veteran had 
right side lower back pain from lifting an 87 pound package.  
As shown in an August 1988 service treatment record, after an 
August 1988 car crash, the Veteran had an X-ray study 
performed on her lumbosacral spine, the findings for which 
showed that the vertebral bodies were of normal height and 
contour with adequate maintenance of the intervertebral disc 
spaces.  There was no evidence of traumatic, inflammatory, 
neoplastic or significant arthritic change involving the 
lumbosacral spine.  The degree of mineralization was normal 
for the Veteran's age.

In assessing the Veteran's service connection claim for a low 
back disorder, the Board must also determine whether the 
Veteran has a current low back disorder, under VA 
regulations.  As mentioned above, the Veteran was provided 
with two opportunities to attend VA examinations of which she 
did not avail herself.  Therefore, the Board must determine 
whether the Veteran currently has a low back disorder with 
the evidence currently of record.  

Other treatment records since active service do not show a 
lower back disorder.  The August 1999 VA examiner determined 
that a lumbosacral strain was not present.  At a March 2004 
VA examination, the examiner estimated that there was no 
functional impairment due to the Veteran's back pain.  He 
came to this estimation because of the benign physical 
examination and very mild findings on the X-ray studies of 
her lower back.  Her extremity strength was 5/5.  Both 
patellar and Achilles reflexes were 2/4.   There were no 
gross sensory deficits noticed in her lower extremities.  
Straight leg elevation test bilaterally was negative.

The Board notes that no medical nexus opinion has been 
received in support of the Veteran's claim.

The Veteran reports that she has suffered back pain since 
service.  She is certainly competent to report her symptoms 
and when those were perceived.  See Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  However, to the extent that she 
implies an etiological relationship between her in-service 
injury and her current symptoms, her opinion is not competent 
evidence, as she has not demonstrated the requisite medical 
expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Bostain v. West, 11 Vet. App. 124, 127 (1998)  citing 
Espiritu v. Derwinski, 2 Vet. App 492 (1992) (a layperson 
without appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (stating "significant in 
our case law, is that lay persons are not competent to opine 
as to medical etiology or render medical opinions").  In the 
Board's opinion, the question of whether any back complaints 
she noticed are related to the findings shown on X-ray 
examination requires medical expertise.  

Moreover, the Board finds her account of low back symptoms 
since service in any event to lack credibility, given the 
absence of any contemporaneous records in the many years 
since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  

In sum, there is no evidence establishing the presence of a 
chronic low back disability in service, no credible evidence 
of low back disability until many years after service, and no 
competent evidence linking any current low back disorder to 
service.  To the extent the Veteran had service in the 
Reserves, the same is true with respect to that service, 
inasmuch as there is no competent evidence linking any 
current back disorder to such service.

The Board consequently concludes that the preponderance of 
the evidence is against the claim, and the claim therefore is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for low back disability is 
denied.






____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


